

AGREEMENT


AGREEMENT dated as of April 20, 2007 (this “Agreement”), by and between Gerhard
Brugger, a citizen of Germany (the “Licensor”), Sea Change Group, LLC, a New
York limited liability company (“Sea Change”), and Alltrista Plastics
Corporation, d/b/a Jarden Plastic Solutions, an Indiana corporation (“JPS”).
 
For good and valuable consideration, the receipt and legal adequacy of which is
hereby acknowledged, the parties agree as follows:
 
1.  Reference is made to that certain Amended and Restated License Agreement
dated as of January 1, 2003 between the Licensor and Sea Change (the “Master
License”), with respect to certain patents for the manufacture and sale of
certain variable flow dispensers (the “Patents”). Reference is also made to the
certain Sublicense Agreement, dated May 1, 2005 (the “Sublicense”), by and
between Sea Change and Innopump, Inc., a Nevada corporation, d/b/a Versadial,
Inc. (“Versadial”), relating to the rights of Sea Change under the Master
License and sublicensing certain rights under the master License to Versadial.
 
2.  Sea Change hereby agrees that provided if JPS is not in any default in the
performance or observance of any of its material covenants, obligations and
agreements set forth in the Supply Agreement dated as of even date herewith (the
“Supply Agreement”), by and between Versadial and JPS, and the Supply Agreement
has been terminated by JPS in accordance with the terms of the Supply Agreement
as the result of the default of Versadial thereunder, at JPS’ sole discretion,
Sea Change agrees to assume the Supply Agreement, and JPS, following such
assumption, shall continue to perform its obligations under the Supply Agreement
for the benefit of Sea Change. Notwithstanding any such assumption by Sea
Change, Sea Change shall not be liable or responsible for any of the obligations
of Versadial under the Supply Agreement or the Amortization Agreement that
existed prior to such assumption, except for any amounts owing by Versadial to
JPS in respect of (x) the unamortized portion of the Tooling under the
Amortization Agreement and (y) Products manufactured by JPS pursuant to Purchase
Orders issued by Versadial under the Supply Agreement, which have not been paid
for by Versadial. Such amounts, if any, shall be paid to JPS by allowing JPS to
recoup such amounts, from future amounts owed by Sea Change with respect of
Products shipped by JPS; provided that there shall be deducted from the amounts
payable to JPS any royalty payments that would have been due to Sea Change under
the Sublicense in respect of the sale of such Products. Upon the assumption of
the Supply Agreement, Sea Change shall be subrogated to JPS’ claims against
Versadial with respect to the unpaid amounts assumed by Sea Change pursuant to
the immediately preceding sentence. The subrogation of such claims shall not
limit any other rights of JPS against Versadial under the Supply Agreement with
respect to any matter occurring prior to Sea Change’s assumption of the Supply
Agreement.
 
Page 1 of 7

--------------------------------------------------------------------------------


 
3.  Notwithstanding anything set forth in Section 2 hereof, if Sea Change
decides not to market and sell the Products JPS shall be entitled to continue
manufacturing the Products under the grant of sub-license from Sea Change and
assume the marketing and sale of the Products for the remainder of the Term of
the Supply Agreement; provided that (i) JPS sells the Products to customers on
the same cost structure that was being used by Versadial; (ii) JPS pays Sea
Change the amount of the royalty that will have been payable to Sea Change by
Versadial in respect of such future sales; and (iii) all other amounts received
by JPS (including, without limitation, amounts that would have constituted
profit margin to Versadial) shall be retained by JPS and credited to amounts
owing under the Amortization Agreement; and provided, further, that after the
amounts owing in respect of (x) the unamortized portion of the Tooling under the
Amortization Agreement and (y) unpaid amounts in respect of Products
manufactured for Versadial pursuant to Purchase Orders issued by Versadial under
the Supply Agreement have been paid, all such additional amounts in the nature
of profit margin shall be paid to Sea Change.
 
Page 2 of 7

--------------------------------------------------------------------------------


 
4.  The Licensor hereby agrees that, provided that JPS is not in any default of
any of its material covenants, obligations or agreements set forth in the Supply
Agreement, and the Supply Agreement has been terminated by JPS in accordance
with the terms of the Supply Agreement as a result of a default by Versadial
and/or Sea Change thereunder, and at JPS’ sole discretion, the Licensor or an
entity controlled by the Licensor shall grant JPS the intellectual property
rights necessary to manufacture in accordance with the Supply Agreement and the
Licensor shall assume the Supply Agreement , and JPS, following such assumption,
shall continue to perform its obligations under the Supply Agreement for the
benefit of the Licensor or such entity. Notwithstanding any such assumption by
the Licensor, that the Licensor shall not be liable or responsible for any of
the obligations of Versadial or Sea Change under the Supply Agreement or the
Amortization Agreement that existed prior to such assumption, except for any
amounts owing by Versadial or Sea Change to JPS in respect of (x) the
unamortized portion of the Tooling under the Amortization Agreement and (y)
Products manufactured by JPS pursuant to Purchase Orders issued by Versadial or
Sea Change under the Supply Agreement, which have not been paid for by Versadial
or Sea Change. Such amounts, if any, shall be recouped from future amounts owed
by the Licensor or such entity with respect to Products shipped by JPS; provided
that there shall be deducted from the amounts payable to JPS any royalty
payments that would have been due to Sea Change under the Sublicense in respect
of the sale of such Products. Upon the assumption of the Supply Agreement, the
Licensor shall be subrogated to JPS’ claims against Versadial or Sea Change with
respect to the unpaid amounts assumed by the Licensor pursuant to the
immediately preceding sentence. The subrogation of such claims shall not limit
any other rights of JPS against Versadial or Sea Change under the Supply
Agreement with respect to any matter occurring prior to the Licensor’s
assumption of the Supply Agreement.
 
Page 3 of 7

--------------------------------------------------------------------------------


 
5.  If the Licensor or such entity does not intend to market and sell the
Products during the then remaining Term of the Supply Agreement as contemplated
by Section 4 hereof, JPS shall be entitled to continue manufacturing the
Products and assume the marketing and sale of the Products until the amounts
owing to JPS under the Amortization Agreement have been paid; provided that (i)
JPS sells the Products to customers on the basis of the same cost structure that
was being used by Versadial; (ii) JPS pay the Licensor the amount of the royalty
that would have been payable to Sea Change by Versadial in respect of such
future sales; and; (iii) all other amounts received by JPS (including, without
limitation, amounts that would have constituted profit margin to Versadial)
shall be retained by JPS and credited to amounts owing under the Amortization
Agreement; and provided, further, that after the amounts owing in respect of (x)
the unamortized portion of the Tooling under the Amortization Agreement and (y)
unpaid amounts in respect of Products manufactured by JPS, pursuant to Purchase
Orders issued by Versadial or Sea Change under the Supply Agreement, have been
paid, all such additional amounts in nature of the profit margin shall be
payable to the Licensor.
 
Page 4 of 7

--------------------------------------------------------------------------------


 
6.  If the Licensor or an entity controlled by the Licensor assumes the Supply
Agreement as contemplated by Section 4 hereof or JPS assumes the sales and
marketing of the Products as contemplated by Section 5 hereof, the Licensor
shall grant a license to JPS, on a non-exclusive basis, of the intellectual
property rights necessary to manufacture the Products in accordance with the
Supply Agreement for the remainder of the Term of the Supply Agreement.
 
7.  This Agreement may not be amended, modified or waived, except by an
instrument in writing signed by each of the parties hereto. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assignees (which in the case of JPS, shall be limited
to its permitted assignors under the Supply Agreement).
 
8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any of its conflicts of law
provisions which would result in the application of the laws of another
jurisdiction.
 
Page 5 of 7

--------------------------------------------------------------------------------


 
9.  Capitalized terms used herein which are not defined in this Agreement, shall
have the meanings herein which are given to such terms in the Supply Agreement.


[The Remainder of this Page Has Been Intentionally Left Blank]
 
Page 6 of 7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of date first
above written.
 
/s/ Gerhard Brugger
Gerhard Brugger




SEA CHANGE GROUP, LLC




By:/s/ Geoffrey Donaldson
Name: Geoffrey Donaldson
Title: Manager






ALLTISTRA PLASTICS CORPORATION
d/b/a JARDEN PLASTIC SOLUTIONS




By:/s/Chuck Villa
Name: Chuck Villa
Title: President
 
Page 7 of 7

--------------------------------------------------------------------------------


 